C. D. Arecibo. Portar armas.
Apare-ciendo que la única cuestión levantada por el alegato del apelante se refiere a la apreciación de la prueba por el juez sentenciador y que el único error manifiesto en tal sentido consiste en haber decretado el decomiso del arma portada por el acusado, sin que aparezca de la prueba que dicha arma fuese ocupada en momento alguno a dicho acusado; y no habiéndose llamado la atención de la corte inferior a la incongruencia entre dicho pronunciamiento y la prueba, dándose de ese modo una oportunidad al juez para corregir *986na- defecto que por. sí. indica más .bien una mera inadverten-cia al dictar sentencia en la forma prescrita para la mayo-ría de los casos que un verdadero error en la apreciacióir de la prueba de tal-naturaleza que afecte los derechos'subs-tanciales del acusado, se. confirma la sentencia apelada.